Citation Nr: 1758606	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, and diverticulosis.

2.  Entitlement to service connection for gastrointestinal disability (other than gastric/duodenal ulcer, helicobacter pylori infection, gastroesophageal reflux disease, hiatal hernia, and diverticulosis), to include gastroenteritis, rectal polyps, and irritable bowel syndrome.

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

(The issues of entitlement to service connection for tremors, to include as due to psychiatric disability, entitlement to service connection for spine disability, and entitlement to service connection for leg length discrepancy, are the subject of a separate decision of the Board due to requested limitation of representation). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to December 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 1999 (other gastrointestinal disability), July 2009 (GERD), September 2010 (TDIU), and October 2012 (psychiatric disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2005, the Veteran testified before an undersigned Veterans Law Judge, and in September 2011, the Veteran provided testimony at a hearing before a second Veterans Law Judge of the Board.  Transcripts of these hearings are of record.  In a letter from the Board issued in November 2011, the Veteran was afforded the opportunity to testify at a hearing before a third Veterans Law Judge who would also participate in deciding the appeal.  He was afforded 30 days to provide a response indicating his desire to appear at a hearing before a third Veterans Law Judge.  In this regard, he was advised that if a response was not received within the allotted 30 days, the Board would assume that he did not want a third hearing and would proceed accordingly.  No response was received from the Veteran and the Board may proceed.

The issues on appeal were previously remanded in July 2016 for additional development and have been returned to the Board for review.

The issues of entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, and diverticulosis, entitlement to service connection for gastrointestinal disability (other than gastric/duodenal ulcer, helicobacter pylori infection, gastroesophageal reflux disease, hiatal hernia, and diverticulosis), to include gastroenteritis, rectal polyps, and irritable bowel syndrome, entitlement to service connection for acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hemorrhoids had their onset in active service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are met.  38 U.S.C §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  Given the favorable disposition of the Board's action grant service connection for hemorrhoids, discussion of VA's duties to notify and assist concerning these issues is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

The evidence shows that the Veteran has a current disability.  VA medical treatment records show diagnoses of hemorrhoids.

Concerning an in-service injury or disease, the service medical treatment records are absent for any indication of hemorrhoids.  However, in private medical treatment records dated in November 1980, the Veteran reported a long history of hemorrhoids.  In addition, the Veteran asserts that he began to experience hemorrhoids during active service.  

With respect to a causal relationship between the Veteran's hemorrhoids and active service, the Board recognizes that the June 2013 VA examiner indicated that the Veteran's hemorrhoids were the result of his nonservice-connected irritable bowel syndrome.  A September 2014 VA examiner opined that the Veteran's hemorrhoids were at least as likely as not caused by or a result of his non-service connected outlet dysfunction constipation.  In addition, an October 2011 private medical treatment record indicated that the Veteran had internal hemorrhoids, likely chronic in nature, and very likely related to his period in the service or at least present in the time of service.  In light of a current diagnosis of hemorrhoids, the Veteran's competent and credible statements regarding the chronic nature of hemorrhoids since active service, and the positive and negative evidence concerning etiology, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hemorrhoids had their onset in active service.  38 C.F.R. § 3.303.  Service connection for hemorrhoids is granted.


ORDER

Entitlement to service connection for hemorrhoids is granted.


REMAND

Concerning the issue of entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, and diverticulosis, the July 2016 Board remand requested that a VA examiner address whether the service-connected disability was "productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment."  The Veteran was provided a VA medical examination in December 2016.  The examiner indicated that the Veteran should be able to function in at least a sedentary position on a full time basis, but did not address impairment of health or describe any findings referencing any daily or occupational impairment.  A new VA examination must be provided.  

With respect to the claim for service connection for psychiatric disability, there is no VA opinion of record concerning whether the Veteran's psychiatric disability, including PTSD, is related to his active service, other than previous opinions concerning a relationship between his psychiatric disability and nicotine use.  The Veteran contends that he began to experience psychiatric symptoms in service and the medical treatment records indicate a long history of psychiatric symptoms.  While the March 2017 VA examiner opined that the Veteran's psychiatric disability was aggravated by his service-connected disabilities, the examiner was unable to provide an opinion concerning baseline.  As a grant of service connection on a direct-incurrence basis would be of greater benefit to the Veteran, a remand for a VA examination as to a causal relationship between any current psychiatric disability and active service is required.  

With respect to the claim for service connection for gastrointestinal disability (other than gastric/duodenal ulcer, helicobacter pylori infection, gastroesophageal reflux disease, hiatal hernia, diverticulosis, and hemorrhoids), the Board finds that adjudication of the issue must be deferred as the Veteran contended that his psychiatric disability caused or aggravated his gastrointestinal problems.  In addition, the Veteran was provided a VA medical examination in December 2016, wherein the examiner provided a negative nexus opinion concerning irritable bowel syndrome and a negative nexus opinion was provided in January 2017 concerning chronic outlet dysfunction constipation.  However, when providing such medical opinions, the examiner only appeared to address the one episode of gastroenteritis of several days duration during active service and not whether the claimed disability was otherwise related to service.  The examiner also did not address the etiology of claimed rectal polyps.  In addition, concerning service connection on a secondary basis, the examiner only stated that there was no cause and effect relationship between the claimed disabilities and the Veteran's service-connected disabilities.  The examiner did not address evidence submitted by the Veteran indicating a relationship between service-connected diverticulosis and claimed irritable bowel syndrome.  A VA addendum opinion is required.

Finally, the issue of entitlement to a TDIU must be deferred pending adjudication of the other remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new VA notice letter concerning his claim for service connection for psychiatric disability, to include PTSD. The letter must advise the Veteran of specific examples of alternative forms of evidence to corroborate an account of an in-service personal assault and that behavioral changes may constitute credible supporting evidence of the stressor.

2.  Schedule the Veteran for a VA examination concerning the current nature and severity of his service-connected gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, and diverticulosis.  The claims folder must be available for review.  

Address all manifestations of the Veteran's disability and assess whether the Veteran's manifestations are productive of considerable or severe impairment of health, describing the findings supporting that determination.  The examiner must also describe any daily or occupational impairment.  

Rationale must be provided for the opinions profffered.

3.  Request an addendum opinion to the December 2016 VA examination report and January 2017 addendum opinion concerning the etiology of any gastrointestinal disability, other than gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, diverticulosis, and hemorrhoids.  The claims folder must be made available for review and the examiner must note that the review was completed.  The examiner must address the following:  

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any gastrointestinal disability (other than gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, diverticulosis, and hemorrhoids) to include, but not limited to irritable bowel syndrome, chronic outlet dysfunction constipation, and rectal polyps, is related to active service.

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any gastrointestinal disability (other than gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, diverticulosis, and hemorrhoids) to include, but not limited to irritable bowel syndrome, chronic outlet dysfunction constipation, and rectal polyps, was caused or aggravated by the Veteran's service-connected disabilities.

"Aggravation" is defined as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

The examiner must discuss the medical treatise evidence submitted by the Veteran regarding diverticulitis causing constipation and a higher risk of polyps and the private medical evidence dated in November 2013 indicating that irritable colon syndrome may have originated after an acute gastrointestinal assault and may be exacerbated by diverticulosis.

4.  Schedule the Veteran for a VA medical examination concerning the claim for service connection for acquired psychiatric disability, to include PTSD.  The claims folder must be made available for review.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all current psychiatric disabilities. 

b.  For each psychiatric diagnosis identified other than PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to his active service.

c.  For each psychiatric diagnosis identified, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected disabilities.  

If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the gastrointestinal disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

d.  If the examiner provides a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed PTSD is related to an in-service stressor.

A rationale must be provided for the opinions reached.  The examiner must discuss the Veteran's reports of emotional abuse and bullying during active service.  

5.  Following completion of the above, to include any other additional development, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be provided an opportunity to respond.  The case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






			
             S. L. KENNEDY                                           JAMES L. MARCH
	             Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
                                                      U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


